Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 February 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14, 16, 18-20, 22, and 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12 it is unclear how the first contact via surface can fully cover the self-barrier layer along the vertical direction when the self-barrier layer extends into 
For the purposes of this rejection claim 12 will be interpreted as saying the first contact via surface fully covers the second contact via surface and the portion of the self-barrier layer extending into the first contact via in the vertical direction.
Claims 13,14, 16, 18-20, 22 and 23 are rejected based upon their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14, 16, 18-20, 23, 24, and 30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim et al. (US Pat. Pub. 2017/0358553).
Regarding claim 12, Kim teaches a hybrid wafer bonding structure, comprising:
A first semiconductor structure comprising:

A second semiconductor structure comprising:
A second dielectric layer, and a second via structure in the second dielectric layer, the second via structure comprising a second contact via surface [fig. 5a, second dielectric layer 120-2, second via structure 110c-2, second contact via surface s2]
Wherein:
The first contact via surface of the first semiconductor structure is bonded with the second contact via surface of the second semiconductor structure [fig. 5a, 110c-1 and 110c-2 are bonded together at their surfaces s2],
A self-barrier layer surrounding the second contact via surface along a lateral direction and extending into each of the first contact via surface and the second dielectric layer in a vertical direction, wherein the self-barrier layer contains a multi-component oxide [fig. 5a, 122a surrounds the second contact via 110c-2 and extends into the first contact surface vertically, paragraph [0051] teaches metal atoms from the first and second via structures react with the dielectric layers forming the self-barrier layers, it is inherent since atoms from the metal layers are reacting with atoms from the dielectric layers, the self-barrier layer will extend into both the via surface and the dielectric layer at the region of layer formation, paragraph [0036] teaches AlSiO or MnSiO as multi-component oxide] , and
The first contact via surface fully covers the second contact via surface and the self-barrier along the vertical direction [as explained in the 112 second rejection above, 
Regarding claim 13, Kim discloses the structure according to claim 12, wherein:
Each o the first dielectric layer and the second dielectric layer comprises silicon oxide [paragraph [0022]] and
The multi-component oxide containing Si, O, and at least one of Al, Mn, or Ag [paragraph [0036]].
Regarding claim 14, Kim teaches the structure according to claim 13, wherein:
The multi-component oxide is silicon aluminum oxide [paragraph [0036]].
Regarding claim 16, Kim discloses the structure according to claim 12, wherein:
The first semiconductor structure comprises:
An insulating layer on a side of the first dielectric layer away from the second dielectric layer [paragraph [0024], an ILD layer is present on the substrate on which the first dielectric layer is formed], and
A barrier film between the insulating layer and the first dielectric layer [paragraph [0022] teaches silicon nitride and silicon oxide stacked, putting a nitride layer between the insulating layer and the dielectric layer], wherein the barrier film comprises silicon nitride or nitrogen doped silicon carbide [paragraph [0022]].
Regarding claim 18, Kim teaches the structure according to claim 12, wherein:
The first semiconductor structure further comprises:

A conductive layer in the insulating layer [paragraph [0024] wiring is present below the first dielectric layer],
Wherein:
The first via structure comprises a first contact via with the first contact via surface and a first element connecting to the first contact via, the first element connecting to the conductive layer [fig. 5a, 110c-1 comprises a first contact via segment 110uc-1 and a first element segment 110lc-1, paragraph [0024] teaches they are connected to the conductive layer],
An orthogonal projection of the first contact via on a lateral plane with respect to the vertical direction is greater than an orthogonal projection of the first element on the lateral plane [fig. 5a shows 110uc-1, the first contact via, is wider than 110lc-1, the element.  No orthogonal projection is given but it seems given from the figures shown that a projection would show the first contact via is greater in a lateral direction than the element].
Regarding claim 19, Kim discloses the structure according to claim 16, wherein:
A conductive layer is in the insulating layer and connects to the first via structure in the first dielectric layer [paragraph [0024], wiring is present and connects to the via structure].
Regarding claim 20, Kim teaches the structure according to claim 12, wherein:
The first via structure in the first dielectric layer further comprises:

A seed layer over the barrier layer [paragraph [0043]], wherein the barrier layer is made of a material comprising Ti, Ta, TiN, TaN, TiSiN or any combination thereof [paragraph [0027]]
Regarding claim 24, Kim discloses a semiconductor structure, comprising: 
a first dielectric layer [fig. 5a, 120-1]; 
a first via structure in the first dielectric layer [fig. 5a, 110c-1]; 
a second via structure on a first portion of a surface of the first via structure [fig. 5a, 110c-2]; 
a self-barrier layer containing a multi-component oxide and comprising a first self- barrier portion disposed into a second portion of the surface of the first via structure [fig. 5a, 122a/b, paragraph [0036] teaches multi-component oxide], and 
a second dielectric layer on the self-barrier layer and the first dielectric layer [fig. 5a, 120-2], wherein the self-barrier layer further includes a second self-barrier portion disposed into the second dielectric layer in a vertical direction [paragraph [0051] teaches metal atoms from the first and second via structures react with the dielectric layers forming the self-barrier layers, it is inherent since atoms from the metal layers are reacting with atoms from the dielectric layers, the self-barrier layer will extend into both the via surface and the dielectric layer at the region of layer formation]. 
Regarding claim 30, Kim teaches the structure according to claim 24, wherein:
The self-barrier layer surrounds an outermost surface of the second via structure along a lateral direction [fig. 5a, 122a/b surrounds 110c-2], and
.
Allowable Subject Matter
Claims 25-29, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22 and  23 are rejected under 112 second paragraph above but would be allowable if the issues are resolved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        



/JAEHWAN OH/Primary Examiner, Art Unit 2816